THEATTORNEY      GENERAL
                  OF TEXAS



Honorable J. W. Beretta
Chairman, Texae State Board of
  Registrationfor Frofeaalonal
  Engineera
Reagan State Office Building
Austin, Texas
                            Opinion   No,   c-180

                            Re: Whether travel to Hawaii
                                constitutes travel outaide
                                of the continental United
                                States within the meaning
                                of'Artlcle 6823a, Vernon's
Dear Mr. Beretta:               Civil Statutes.
       You have requested the opinion of this office aa
to whether travel to Hawaii, the 50th State of the Union,
Is travel outside the continental United States, wltiiln
the meanlng of Article 6823a, Vernon's Civil Statutes.
        In August, 1963, the Member Secretary of the Texas
State Board of Registrationfor ProfeaelonalEngineers
traveled to Honolulu, Hawaii, pursuant to the direction of
the Board, in order to attend the meeting of the National
Council  of State Boarda of Engineering Examiners. The
Comptroller of Public Accounts haa now refused to pay the
expense account of the Member Secretary, on the ground that
Hawaii IS outside the continental limits of the United
States, and the prior written permission of the Governor
of Texas was not obtained.
       'Iheapplicable statute 1s Article 6823a;Vernon'a
Civil Statutes, whloh reads In part.as follows:
           "Sec. 5. Any travel connected with of-
      ficial business of the atate for which re-
      imbursementfor travel expenses Incurred
      outside ttsecontinental limits of the United
      States is claimed muat have the advance wrlt-
      ten approval of the Governor. Blanket au-
      thority by the Governor may be given the
      Department of Public Safety to law enforce-
      ment personnel entering Mexico to apprehend
      criminals."
                         -070-
Hon. J. W. Beretta, page 2 (c-180)


       It appears that the Comptroller'sobjection to the
expense account Is well taken. The word "aontlnental"has
a well-definedmeaning which Is In general usage.   As found
In Webster's New InternationalDlotlonary Unabridged,2nd
Edition, "continental"means "pertainingor relating to'a
continent; characteristicof a continent . . '* "continent"
means "a continuous extent or masa of land; maihland . , .'I
(emphaa'issupplied). The meaning of tne term Is clear, and
cannot be extended to Include an Island oh&in more than two
thousand miles away from the North American continent.
       We certainly agree that as a political entity Hawaii
Is a part of the United States as a whole. However, the
statute In question does not refer to just "the United States",
but refers to travel expenses incurred outside "the contlnen-
tal limits of the United States." This language is susceptible
of only one construction,notwithstandingthe hardship that
we know must result In thie partloular case.
       It is the opinion of this offlce'that,under the terms
of Article 6823a, Vernon's Civil Statutes,'Hawaii Is outside
the continental llmlts of the United States, and a state em-
ployee may not be relmbursed for travel thereto without the
prior written pennlesion of the Governor of Texas.

                        SUMMARY

             Under the terms of Article 6823a,
        Vernon's Civil Statutes, Hawaii Is out-
        side the continentallimits of the United
        States and a state employee may not be
        reimbursed for travel thereto without the
        prior written permission of the Governor
        of Texas.
                          Yours very truly,
                          WAoOONER CARR
                          Attorney General




ML&ma
Hon. J. W. Beretta, page 3 (C- 180)


APPROVED:
OPINION COMMI'ITEE
George Gray, Chairman
J. S. Bracewell
Grady Chandler
Jack Goodman
Linward Shivers
APPROVED FOR TIiEATTORNEY GENERAL
By: Stanton Stone




                             -880-